In the

     United States Court of Appeals
                    For the Seventh Circuit
                           ____________________ 
No. 15‐2260 
UNITED STATES OF AMERICA, 
                                                      Plaintiff‐Appellee, 

                                    v. 

DANTE GRAF, 
                                                  Defendant‐Appellant. 
                           ____________________ 

           Appeal from the United States District Court for the 
                     Eastern District of Wisconsin. 
              No. 13‐CR‐54 — Rudolph T. Randa, Judge. 
                           ____________________ 

      ARGUED DECEMBER 9, 2015 — DECIDED JUNE 27, 2016 
                 ____________________ 

   Before  EASTERBROOK  and  HAMILTON,  Circuit  Judges,  and 
PALLMEYER, District Judge.* 
      HAMILTON,  Circuit  Judge.  Secret  Service  agents  observed 
Dante Graf twice sell counterfeit U.S. currency to an inform‐
ant. Under a plea agreement, Graf pled guilty to one charge 
of  dealing  in  counterfeit  currency  in  violation  of  18  U.S.C. 
                                                 
* The Honorable Rebecca R. Pallmeyer of the Northern District of Illinois, 

sitting by designation. 
2                                                      No. 15‐2260 

§ 473.  The district  court  accepted  Graf’s  plea  agreement  fol‐
lowing a thorough colloquy under Federal Rule of Criminal 
Procedure 11. Graf later failed to appear for a bond revocation 
hearing  and  managed  to  avoid  law  enforcement  for  several 
months.  After  his  eventual  discovery  and  re‐arrest,  Graf’s 
newly‐assigned lawyer told him about the possibility of filing 
a motion to compel the government to disclose the identity of 
the  confidential  informant.  Graf  moved  to  withdraw  his 
guilty plea so he could file such a motion. The district court 
denied the motion and then sentenced Graf to 63 months in 
prison. 
    The  only  issue  on  appeal  is  whether  the  district  court 
abused  its  discretion  in  finding  that  Graf  had  not  shown  a 
“fair  and  just  reason”  for  withdrawing  his  plea  within  the 
meaning  of  Federal  Rule  of  Criminal  Procedure  11(d)(2)(B). 
E.g., United States v. Redmond, 667 F.3d 863, 870 (7th Cir. 2012) 
(abuse of discretion standard). It did not, so we affirm. 
    Graf was indicted in April 2013 and arraigned on June 29, 
2013. Three months later, he and his lawyer and the prosecu‐
tion signed and filed a written plea agreement in which Graf 
agreed to plead guilty to one charge under § 473 and the gov‐
ernment  agreed  to  dismiss  a  second  charge.  The  agreement 
did not impose any limits on the court’s sentence of Graf. 
   At a change of plea hearing on September 26, 2013, Graf 
was  placed  under  oath  and  the  district  court  undertook  the 
required  colloquy  with  him.  The  colloquy  established  that 
Graf was competent to decide how to plead, was pleading vol‐
untarily,  and  was  aware  of  the  rights  he  would  waive  by 
pleading  guilty.  Graf  also  told  the  judge  that  he  was  happy 
with the way his lawyer had handled the case. The judge also 
reviewed  the  maximum  potential  penalties  the  court  could 
No. 15‐2260                                                          3

impose, including imprisonment, fines, and restitution. After 
all of that, Graf admitted he was guilty of the counterfeiting 
charge. Assured that Graf was entering his guilty plea volun‐
tarily and knowingly and that there was a sound factual basis 
for the plea, the court accepted his plea, adjudged him guilty, 
and scheduled sentencing for January 7, 2014.  
    Before sentencing, Graf absconded and failed to appear for 
court hearings. Several months later, he was re‐arrested. Fol‐
lowing some unrelated proceedings in state courts, Graf’s fed‐
eral sentencing was set for January 29, 2015. But on January 
26, 2015, and represented by new counsel, Graf told the dis‐
trict  court  he  wanted  to  withdraw  the  guilty  plea  the  court 
had accepted sixteen months earlier. He then filed a written 
motion  to  withdraw  his  guilty  plea,  asserting  that  his  first 
lawyer had never told him about the possibility of filing a so‐
called “Roviaro motion” to compel the government to disclose 
the  identity  of  the  confidential  source,  with  the  prospect  of 
dismissing the case if the government were to refuse to make 
the disclosure. See Roviaro v. United States, 353 U.S. 53, 60–61 
(1957).  Graf  asserted  that  he  would  have  pursued  a  Roviaro 
motion before deciding whether to plead guilty.  
    The district court denied Graf’s motion, concluding that he 
had “not offered any reasons, much less any just reasons, why 
the disclosure of the confidential informant would have sub‐
stantially altered the course of his case or the factual scenario 
to which Graf admitted his guilt.” The court sentenced Graf 
to 63 months in prison, which was the high end of the Sen‐
tencing Guideline range for an offender with Graf’s criminal 
history  who  manufactured  counterfeit  currency  and  ob‐
structed justice by absconding and failing to appear at a sub‐
sequent hearing. U.S.S.G. §§ 2B5.1(b)(3) & 3C1.1(4)(E). 
4                                                         No. 15‐2260 

   Federal  Rule  of  Criminal  Procedure  11(d)(2)(B)  provides 
that a defendant “may withdraw a plea of guilty … after the 
court accepts the plea, but before it imposes sentence if: … the 
defendant can show a fair and just reason for requesting the 
withdrawal.”  This  court  has  recognized  three  general 
grounds that merit withdrawal of a guilty plea: where the de‐
fendant  shows  actual  innocence  or  legal  innocence,  and 
where the guilty plea was not knowing and voluntary. United 
States v. Mays, 593 F.3d 603, 607 (7th Cir. 2010). None of those 
grounds applies here, however. 
    Whether to allow withdrawal of an accepted guilty plea is 
left to the sound discretion of the district court. United States 
v. Redmond, 667 F.3d 863, 870 (7th Cir. 2012); United States v. 
Peleti,  576  F.3d  377,  382  (7th  Cir.  2009).  Reversals  are  rare, 
though not unheard of. See, e.g., United States v. Fard, 775 F.3d 
939 (7th Cir. 2015) (transcript showed plea was not knowing 
and  voluntary);  United  States  v.  Gomez‐Orozco,  188  F.3d  422 
(7th  Cir.  2003)  (after  pleading  guilty,  defendant  learned  he 
might be a U.S. citizen, which would be complete defense to 
charge); United States v. Groll, 992 F.2d 755 (7th Cir. 1993) (va‐
cating unexplained denial of motion to withdraw where un‐
contested  facts  in  presentence  report  supported  entrapment 
defense  and  defendant  had  not  known  of  that  possible  de‐
fense). 
    A plea of guilty is a formal and solemn step, where the de‐
fendant admits his guilt under oath after assuring the court, 
also  under  oath,  that  he  is  ready,  willing,  and  able  to  make 
that decision after consulting sufficiently with his lawyer and 
being informed about all matters that he needs to know about 
to make the decision. See Fed. R. Crim. P. 11(b). A defendant’s 
No. 15‐2260                                                           5

motion to withdraw is unlikely to have merit if it seeks to dis‐
pute his sworn assurances to the court. United States v. Collins, 
796 F.3d 829, 834 (7th Cir. 2015) (district court may presume 
truth of defendant’s prior sworn statements in plea colloquy); 
see also Mays, 593 F.3d at 607 (answers to proper Rule 11 col‐
loquy are presumed true, imposing heavy burden on defend‐
ant and leaving the “fair and just” escape hatch “narrow”). Of 
particular relevance here, we have often held that a defendant 
can  offer  a  knowing  and  voluntary  plea  without  having  re‐
ceived full discovery from the government. See United States 
v. Underwood, 174 F.3d 850, 853–54 (7th Cir. 1999) (collecting 
cases). 
     In this case, Graf’s motion to withdraw did not call into 
question  his  factual  or  legal  guilt.  Rather,  long  after  he  had 
offered his plea and had it accepted, and knowing he faced a 
more severe sentence than he had expected as a result of his 
intervening obstruction of justice, his motion indicated only 
that he wanted to try a new tactical defense gambit in an oth‐
erwise defenseless case: a Roviaro motion seeking the identity 
of the informant to whom he sold the counterfeit currency. We 
find no abuse of discretion in the district court’s denial of the 
motion to withdraw the plea. Graf’s motion reflected no more 
than  a  desire  to  pursue  a  last,  desperate  defense  tactic  that 
would have had nothing to do with guilt or innocence. 
    As  a  general  rule,  ineffective  assistance  of  counsel  may 
prevent  a  defendant’s  guilty  plea  from  being  knowing  and 
voluntary.  United  States  v.  Lundy,  484  F.3d  480,  484  (7th  Cir. 
2007); see generally Lafler v. Cooper, 566 U.S. —, 132 S. Ct. 1376 
(2012) (right to effective assistance of counsel in plea negotia‐
tions);  Missouri  v.  Frye,  566  U.S.  —,  132  S.  Ct.  1399  (2012) 
6                                                       No. 15‐2260 

(same). To demonstrate ineffective assistance of counsel, a de‐
fendant must show both that counsel’s performance was ob‐
jectively unreasonable and that, but for counsel’s errors, there 
is  a  reasonable  probability  that  the  result  would  have  been 
different. Strickland v. Washington, 466 U.S. 668, 694 (1984); see 
also Hill v. Lockhart, 474 U.S. 52, 56–57 (1985) (Strickland stand‐
ard applies to complaint about counsel’s assistance regarding 
guilty  plea).  A  motion  to  withdraw  a  guilty  plea  as  having 
been based on inadequate legal advice will succeed only if the 
defendant shows “that the advice on which his plea was pred‐
icated not only was not within the range of competence de‐
manded of attorneys in criminal cases, but also that there is a 
reasonable probability that but for [counsel’s] unprofessional 
errors, the result would have been different.” United States v. 
Pike, 211 F.3d 385, 390 (7th Cir. 2000). “Courts begin with the 
presumption that a defendant has not suffered prejudice.” Id.  
    Graf has not even attempted to show these element under 
Strickland. He has not attempted to show that his original law‐
yer  acted  outside  the  realm  of  competence  in  opting  not  to 
discuss  or  pursue  a  Roviaro  motion.  Nor  has  he  shown  any 
reasonable prospect that the outcome of the case would have 
been more favorable to him if he had pursued such a motion. 
Disclosure  of  an  informant’s  identity  is  not  a  matter  courts 
take lightly, but rather requires a balancing of “the public in‐
terest … against the individual’s right to prepare his defense.” 
United States v. Jefferson, 252 F.3d 937, 940–41 (7th Cir. 2001). 
To  compel  disclosure,  a  defendant  must  establish  that  the 
source’s  identity  is  “relevant  and  helpful”  to  his  defense  or 
“essential to a fair determination of a cause.” Roviaro, 353 U.S. 
at 60–61. Even if a Roviaro motion might have been granted, 
there is no good reason to expect that it would have benefited 
Graf. His assertions regarding possible entrapment defenses 
No. 15‐2260                                                         7

or impeachment for bias are entirely speculative. And even if 
a Roviaro motion had been granted, there is no reason to be‐
lieve the government would have refused to identify the in‐
formant or made any concessions in the plea agreement. Also, 
the  government  would  have  been  within  its  rights  by  re‐
sponding to a Roviaro motion by taking the plea offer off the 
table. 
    Rather  than  attempt  to  show  ineffective  assistance  of 
counsel, Graf has argued to the district court and on appeal 
that the focus should be on his subjective state of mind. He 
contends this circuit should apply a standard for withdraw‐
ing  a  guilty  plea  that  was  applied  by  the  Ninth  Circuit  in 
United States v. McTiernan, 546 F.3d 1160 (9th Cir. 2008). That 
standard would be more generous to defendants and less def‐
erential to district judges. The defendant in McTiernan moved 
to withdraw his guilty plea on the theory that his original law‐
yer  had  provided  ineffective  assistance  by  failing  to  advise 
him  that  he  could  move  to  suppress  key  government  evi‐
dence. 546 F.3d at 1165. The district court denied the motion 
to withdraw, but the Ninth Circuit reversed. 
    The Ninth Circuit did not apply the Strickland standard or 
require  the  defendant  to  show  that  the  motion  to  suppress 
had  at  least  a  reasonable  prospect  of  success,  which  would 
seem  to  be  essential  under  the  Strickland  prejudice  require‐
ment.  The  Ninth  Circuit  held  instead  that  the  defendant 
needed to show only that additional advice about another de‐
fense  strategy  (filing  a  motion  to  suppress)  “could  have  at 
least plausibly motivated a reasonable person in [defendant’s] 
8                                                               No. 15‐2260 

position not to have pled guilty had he known” before plead‐
ing about the grounds offered for suppression. Id. at 1168.1 
    In an attempt to satisfy the McTiernan approach, Graf as‐
serts that if he had known of Roviaro, he would have sought 
the identity of the informant before deciding whether to plead 
guilty. We decline to adopt that approach. No other circuit has 
adopted  the  McTiernan  standard,  which  conflicts  with  our 
long‐standing approach to the “fair and just” standard under 
Rule  11(d)(2)(B).  Our  approach  is  designed  to  allow  with‐
drawal for sound reasons, but to minimize the use of such mo‐
tions  to  withdraw  based  on  gamesmanship  and  strategic 
hindsight. “A plea can be perfectly voluntary in the face of in‐
complete  information.”  United  States  v.  Davey,  550  F.3d  653, 
656 (7th Cir. 2008). We have often held that a defendant’s lack 
of  knowledge  about  the  evidence  that  would  be  offered 
against him at trial does not constitute a fair and just reason 
for him to withdraw his plea as long as there is a sound factual 
basis for the plea. United States v. Bryan, 557 F.3d 489, 496 (7th 
Cir. 2009) (collecting cases). Similarly, a defendant is not enti‐
tled to withdraw his guilty plea simply because he later dis‐
covers a weakness in the government’s ability to prove its case 
at trial. This reasoning applies with even more force to Graf’s 
desire to try to create such a weakness even after the court had 
accepted his plea of guilty. 



                                                 
1  On  remand  in  McTiernan,  the  district  court  allowed  the  defendant  to 

withdraw his guilty plea and then considered and denied his motion to 
suppress. The defendant then again pled guilty while preserving his right 
to  appeal.  The  Ninth  Circuit affirmed denial  of  the motion  to  suppress. 
United States v. McTiernan, 695 F.3d 882 (9th Cir. 2012). 
No. 15‐2260                                                         9

    Such defense strategies may be perfectly legitimate in the 
first instance, but they do not involve questions of legal or fac‐
tual  innocence.  They  do  not  undermine  the  voluntary  and 
knowing  character  of  the  plea  when  it  was  offered  and  ac‐
cepted. To the contrary, the filing of such a motion after ac‐
ceptance of a plea smacks of gamesmanship. Granting a mo‐
tion to withdraw in such instances “would degrade the other‐
wise serious act of pleading guilty into something akin to a 
move in a game of chess.” United States v. Hyde, 520 U.S. 670, 
677  (1997)  (reversing  appellate  court’s  reversal  of  denial  of 
motion to withdraw a guilty plea). 
    Requiring a district court to allow such a tactic would “di‐
minish[] the solemnity of the taking of the plea” because Rule 
11 requires judges to take such great care in accepting guilty 
pleas to ensure that entry of a plea is not a meaningless act. 
United States v. Ellison, 798 F.2d 1102, 1106 (7th Cir. 1986); see 
also Hyde, 520 U.S. at 677 (allowing automatic withdrawal un‐
less  government  could  show  prejudice  would  reduce  guilty 
plea to “a mere gesture, a temporary and meaningless formal‐
ity reversible at the defendant’s whim”), quoting Fed. R. Crim. 
P. 32(e) (1983) (Advisory Committee notes on addition of “fair 
and just reason” standard for withdrawing pleas). 
    The district court did not abuse its discretion by denying 
the defendant’s motion to withdraw his guilty plea. The judg‐
ment of the district court is AFFIRMED.